Citation Nr: 0010863	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-00 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for additional left wrist disability claimed to be the 
result of Department of Veterans Affairs (VA) surgical 
treatment in February 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from September 1955 to 
September 1959.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in December 1998.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate review.  This appeal 
originates from a decision dated in October 1997 by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Review of the record reveals that in December 1998, the Board 
remanded this case for additional medical development in an 
effort to determine whether or not there was any additional 
disability associated with the appellant's left wrist 
disorder as a consequence of his surgery conducted at a VA 
facility in February 1997.  The Board directed that the 
appellant's claims folder was to be reviewed by the examiner 
prior to the examination and the examiner was requested to 
respond to the following questions:

A. With regard to the veteran's February 
1997 left wrist surgery, is the left 
wrist disability greater following the 
surgery than before?  If so, was this 
additional disability caused by his VA 
treatment?

B. Is the absence of any physical therapy 
in the five months following his 
surgery responsible for an increase in 
his disability?  Specifically, the 
Board is interested in, and the 
examiner should comment on, his 
complaints of decreased motion and 
stiffness.

Pursuant to the remand, a VA examination was conducted in 
February 1999.  While documentation within the record 
suggests that the claims folder was indeed available, the 
examiner's recitation of the appellant's medical history 
appears to be a direct quote from the appellant.  
Furthermore, in response to the questions noted above, the 
examiner provided the following responses:

A. With regard to the veteran's February 
1997 left wrist surgery:  Is the left 
wrist disability greater following 
surgery than before?  I did not see 
this man before and this is a hard 
question to answer.  He leads me to 
believe that it is greater than before 
and, if so, it perhaps was caused by 
his treatment at the VA.

B. Is the absence of any physical therapy 
in the five months following surgery 
responsible for an increase in 
disability?  Probably so.  He does 
have decreased motion and stiffness.  
He has marked limitation of motion of 
this left wrist and I can see that it 
would be debilitating since he is left 
handed and is a mechanic.

The above answers, when viewed in light of the original 
remand, are not deemed to be responsive to the original 
request.  There is no indication by this examiner that he 
formed his professional opinion after reviewing the evidence 
of record in conjunction with his physical examination.  
Although he indicated that he had not seen the veteran prior 
to the examination, he had access to his medical records and 
should have provided comment regarding the status of the 
wrist disability prior to and after the surgery in question.  
Furthermore, there is no comment regarding his review of the 
physical therapy notes dated in July and August 1997 nor the 
statement from the VA physician dated on February 28th, 1997 
to the effect that the veteran was to begin range of motion 
strengthening.  In the absence of evidence of a thorough 
review of the claims folder by the examining physician, the 
Board concludes that additional efforts are necessary to 
provide substantial compliance with the December 1998 remand 
request.

In this regard, the Board notes that in Stegall v West, 11 
Vet.App. 268 (1998), the United States Court of Appeals for 
Veterans Claims (Court) vacated a decision by the Board which 
was based, in part, on a VA hospitalization report as opposed 
to a VA psychiatric examination which was requested pursuant 
to a prior remand order.  The Court concluded that the 
hospitalization report was inadequate for evaluation purposes 
and further noted that the remand required that the claims 
file be made available for review.  There was no evidence 
within the medical reports that the appellant's file was 
available during the period of hospitalization.  The Court 
continued:

The protracted circumstances of this case 
and others which have come all too 
frequently before this Court demonstrate 
the compelling need to hold, as we do, 
that a remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand, either personally or as "the 
head of the Department."  38 U.S.C. 
§ 303.  It matters not that the agencies 
of original jurisdiction as well as those 
agencies of the VA responsible for 
evaluations, examinations, and medical 
opinions are not under the Board as part 
of a vertical chain of command which 
would subject them to the direct mandates 
of the Board.  It is the Secretary who is 
responsible for the "proper execution 
and administration of all laws 
administered by the Department and for 
the control, direction, and management of 
the Department."  38 U.S.C. § 303.  
Moreover, the Secretary is by statute 
both the one to whom a veteran may appeal 
an initial denial as a matter of right 
(38 U.S.C. § 7104(a)), and a party, 
represented by the General Counsel, to 
every appeal before this Court (38 U.S.C. 
§ 7263(a)).  Finally, we hold also that 
where, as here, the remand orders of the 
Board or this Court are not complied 
with, the Board itself errs in failing to 
insure compliance.  


In view of the above, this case is REMANDED for the following 
action:

1. While this case is in remand status, 
the appellant and his representative 
may submit additional evidence and/or 
argument on the appealed issue.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The 
appellant is further advised that he 
should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate 
may result in an adverse decision.  
Wood v. Derwinski, 1 Vet.App. 191, 193 
(1991).

2. The RO should forward the veteran's 
claims folder to an appropriate VA 
physician to obtain an opinion 
regarding whether there is any 
additional disability attributable to 
the surgery performed at a VA facility 
in February 1997.  The examiner must 
indicate that he has reviewed the 
evidence within the claims folder.  
The Board is particularly interested 
in comment regarding the level of 
disability of the left wrist before 
the February 1997 surgery, variously 
noted as a carpal tunnel release and 
volar exostoses removal and the level 
of disability of the left wrist 
thereafter.  The examiner should 
comment specifically on whether there 
has been an increase in disability 
and, if so, is the increase a 
consequence of the surgery.  The 
examiner is further requested to 
comment, after review of the physical 
therapy notes dated in July and August 
1997 and the statement from the VA 
physician dated on February 28th, 1997 
to the effect that the veteran was to 
begin range of motion strengthening, 
on whether the absence of physical 
therapy in the five months following 
the surgery is responsible for any 
increase in disability.  A complete 
rationale for all opinions expressed 
must be provided. 

3. Following completion of the foregoing, 
the RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been 
conducted and completed in full.  If 
any development is incomplete, 
including if the requested report does 
not include adequate responses to the 
specific opinions requested, 
appropriate corrective action is to be 
implemented, including the return of 
the physician's report to the 
examining physician. Stegall v. West, 
11 Vet.App. 268 (1998)

4. After the development requested is 
completed, the RO should readjudicate 
the claim for benefits pursuant to 38 
U.S.C.A. § 1151 for additional left 
wrist disability with consideration 
given to all of the evidence of 
record. 

If the benefits remain denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case (SSOC) which provides citation to and discussion 
of the relevant law and regulations and they should be 
provided a reasonable period of time in which to respond to 
the SSOC.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review.  The appellant 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 7 -


